BOND, J.
Action for the reasonable value of work and materials done and furnished at the alleged request of defendant. On a trial in the circuit court, after an appeal from a judgment in a justice’s court, where the suit was begun, there was evidence tending to prove the cause of action alleged. The court, to whom the cause was submitted without a jury, gave all the instructions requested by defendant, and made a finding and rendered judgment for plaintiff, from which this appeal was taken by defendant.
The only error assigned relates to the sufficiency of the evidence to support the judgment. The work in question *228was the repair of certain boilers in a building belonging to defendant. The janitor of the building testified in substance that, under instructions from defendant, he requested plaintiff to make the repairs. The bill clerk of plaintiff testified to the reception of the order for the work and the reasonableness of the charges. Other witnesses testified to the performance of the work and the furnishing of the materials. The trier of the facts saw proper to credit this testimony and to disbelieve that of a contrary nature adduced by defendant.
No legal error intervened on the trial, and his finding being thus supported by substantial evidence is conclusive on this appeal, hence the judgment is affirmed.
Judge Bland, concurs; Judge Biggs, absent.